PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Neliat, Gervais
Application No. 15/579,696
Filed: 5 Dec 2017
For: ENANTIOMERS OF A2-73, ANALOGUES, AND SIGMA AGONIST ACTIVITY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 CFR 1.137(a), filed June 29, 2021, to revive the above-identified application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The above-identified application became abandoned for the reasons set forth in the notice of abandonment mailed July 17, 2020. 

The inventor’s oath or declaration filed on June 29, 2021, serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted. The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged. The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4). As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met. The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.1

For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is granted.
 
The status of the above-identified application will be returned to its status immediately prior to the notice of abandonment mailed July 17, 2020. The statutory time-period to reply to the previous Office action of July 14, 2020, is reset by this decision.2 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $320 extension of time fee submitted with the petition on June 29, 2021, was subsequent to the maximum extendable period for reply, this fee is unnecessary. In view of the above, the petitioner may request a refund of the overpayment. A copy of this decision must be included with such a request for refund.
 
Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.

/JASON C OLSON/Petitions Examiner, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 See 37 CFR 1.137(d).
        2 A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 3 MONTHS FROM THE MAILING DATE OF THIS COMMUNICATION.  Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing date of this communication. If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133). Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any earned patent term adjustment. See 37 CFR 1.704(b).